Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5896 Filed 03/31/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 NATIONWIDE RECOVERY, INC.
 JERRY PARKER, HUSSEIN M. HUSSEIN,
 LOUAY M. HUSSEIN, ANNIE HUSSEIN,
 JULIA HUSSEIN, and CAROL HENDON,

                           Plaintiffs,               Case No. 17-cv-12378
                                                     Honorable Linda V. Parker
 v.

 CITY OF DETROIT,

                      Defendant.
 _____________________________________/

      OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
       PARTIAL SUMMARY JUDGMENT REGARDING DAMAGES
                         (ECF NO. 147)

       On July 24, 2017, Plaintiff Nationwide Recovery, Inc. (“Nationwide”)

 initiated a single count complaint against Defendant City of Detroit (“City”),

 asserting due process violations under 42 U.S.C. § 1983. (ECF No. 1.) The

 lawsuit arises from the City’s suspension of Nationwide’s towing permit and

 removal from the police authorized towing list without a pre-deprivation hearing.

 (Id.) The Court has found that the City violated Nationwide’s due process rights.

 (ECF No. 119.) Presently before the Court is the City’s Motion for Partial

 Summary Judgment Regarding Damages. (ECF No. 147.) The motion has been

 fully briefed. (ECF Nos. 148, 156, 157.) Each party also filed supplemental
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5897 Filed 03/31/21 Page 2 of 14




 briefs, to which the opposing party responded (ECF Nos. 161, 162, 170-73), and

 the Court held a motion hearing on March 10, 2021 (ECF No. 163). For the

 reasons stated below, the Court denies the City’s motion.

             I. FACTUAL AND PROCEDURAL BACKGROUND

       In 2011, the Detroit Police Department (“DPD”) placed Nationwide on its

 list of authorized towing companies and issued a towing permit to Nationwide. In

 May 2016, the DPD renewed Nationwide’s towing permit. At that time, the

 towing rules stated:

              The City may immediately terminate any towing permit
              with a tow company for fraud or criminal conduct by the
              tow company or its employees, provided however, that as
              soon as practicable the permit holder shall be afforded an
              opportunity for a hearing before the Board of
              Commissioners or the Board’s designee following which
              hearing the Board shall either affirm or rescind the
              termination.

 (ECF No. 41-9 at Pg. ID 1553.) The towing rules also permitted the City, after a

 hearing, to terminate a towing permit “in the event of a breach of the towing permit

 or any provision of the towing permit or [the towing r]ules ….” (ECF No. 147-5 at

 Pg ID 4697.)

       On July 19, 2017, DPD Lieutenant Michael A. Parish forwarded to DPD

 Assistant Chief of Police James E. White an inter-office memo titled “Preliminary

 Report on the Matter of Nationwide Towing and Its Involvement in the Theft of a



                                          2
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5898 Filed 03/31/21 Page 3 of 14




 White 2017 Jeep Cherokee.” (ECF No. 148-5 at Pg. ID 4871.) The memo states

 in relevant part:

              For at least the last year, Nationwide has had the
              reputation of recovering stolen vehicles at an alarming
              rate. Department entities, including the Commercial
              Auto Theft Team and the Department’s Public Integrity
              Unit had voiced concerns that Nationwide may have been
              involved, or at least complicit, in the thefts; however,
              there was insufficient evidence to carry the concern and
              surveillance operations had been unsuccessful . . . .

              According to these statistics, Nationwide’s recoveries far
              exceeded those of other companies participating in [the
              DPD’s stolen car] initiative, particularly considering
              Nationwide’s limited participation in the program.
              Officers assigned to the Abandoned Vehicle Task Force
              had expressed concern over the rate at which Nationwide
              was finding these vehicles; however, other than
              conjecture, no one had clear evidence that Nationwide
              was involved in the thefts.

 (Id. at Pg. ID 4871-72.) The memo then details Nationwide’s alleged involvement

 in the theft of a white 2017 Jeep Cherokee, specifically noting:

               That Nationwide has managed to recover vehicles at
                an alarming rate over at least the past year.

               That the timestamped video shows the vehicle being
                stolen on July 15, 2017, at 7:05 a.m., and
                Nationwide’s tow card documents the recovery at
                7:19 a.m., only 14 minutes later.

               That according to Nationwide’s own record, by the
                time the vehicle had been recovered, it had already
                been stripped of its tires.


                                          3
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5899 Filed 03/31/21 Page 4 of 14




               That it is [Lieutenant Parish’s] opinion that the
                vehicle could only have been stolen, partially stripped,
                and recovered within such a 14 minute period unless
                [sic] Nationwide had participated in the theft.

               Nationwide’s tow card reflects that Detective
                McMahon was the complaining officer; however, [a]
                preliminary investigation revealed that Detective
                McMahon was not working and may have been out of
                town.

               That [Lieutenant Parish is] of the opinion that based
                on the information available at th[at] time that
                Nationwide’s tow car[d] contains false statements
                with respect to Detective McMahon being listed as the
                complaining officer.

 (Id. at Pg. ID 4874-75.) Lieutenant Parish concluded that, “[b]ased on the

 circumstances in their totality, the Department has sufficient evidence that

 Nationwide has been involved or at least complicit in the theft of vehicles.” (Id. at

 Pg. ID 4875.) He then recommended “further investigation into the criminal

 aspects of [the] matter” and that Nationwide be immediately suspended from the

 DPD’s list of authorized towing companies. (Id. at Pg. ID 4875.)

       Also on July 19, 2017, Assistant Chief White forwarded an inter-office

 memo to DPD Chief of Police James E. Craig, concurring with Lieutenant Parish’s

 recommendation. (ECF No. 154-2.) Then, Assistant Chief White and Lieutenant

 Parish signed an “Administrative Message” suspending Nationwide from the

 towing rotation. (ECF No. 148-2.)


                                           4
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5900 Filed 03/31/21 Page 5 of 14




       The investigation into the alleged theft of the Jeep Cherokee began shortly

 after it was stolen and continued after the City terminated Nationwide’s permit on

 July 19, 2017. (See ECF No. 149 at Pg. ID 4882-84.) According to Assistant

 Chief White, the evidence was “inconclusive” and, “based on the facts,” “[the

 City] [was] not able to prove [or] refute the allegation[]”—that is, that Nationwide

 was involved in the theft. (ECF No. 148-4 at Pg. ID 4811, 4818.)

       In 2018, the City filed a public nuisance action against Nationwide based on

 Nationwide’s alleged illegal and improper recovery of stolen vehicles. After a

 two-week bench trial, the state trial court entered a verdict in favor of the City.

 (ECF No. 147-2 at Pg ID 4620-67.) The court concluded that at least one

 Nationwide employee, Kenneth Christian, had coordinated with car thieves. (Id. at

 Pg ID 4651.) The Michigan Court of Appeals subsequently affirmed that decision.

 City of Detroit v. Nationwide Recovery, Inc., No. 348814, 2021 WL 1051247

 (Mich. Ct. App. Mar. 18, 2021).

       In the meantime, on August 21, 2018, this Court issued a decision finding

 that Nationwide had a property right in its towing permit and that the City violated

 Nationwide’s due process rights by suspending the towing permit without a

 hearing. (ECF No. 119.) The Court subsequently permitted summary judgment

 briefing as to damages. (ECF No. 145.)




                                            5
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5901 Filed 03/31/21 Page 6 of 14




                              II. LEGAL STANDARD

       Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

 appropriate “if the movant shows that there is no genuine dispute as to any material

 fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). The central inquiry is “whether the evidence presents a sufficient

 disagreement to require submission to a jury or whether it is so one-sided that one

 party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56

 mandates summary judgment against a party who fails to establish the existence of

 an element essential to that party’s case and on which that party bears the burden

 of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The movant has the initial burden of showing “the absence of a genuine

 issue of material fact.” Id. at 323. Once the movant meets this burden, the

 “nonmoving party must come forward with specific facts showing that there is a

 genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

 U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

 demonstrate a genuine issue, the nonmoving party must present sufficient evidence

 upon which a reasonable jury could find for that party; a “scintilla of evidence” is

 insufficient. See Liberty Lobby, 477 U.S. at 252.




                                           6
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5902 Filed 03/31/21 Page 7 of 14




       “A party asserting that a fact cannot be or is genuinely disputed” must

 designate specifically the materials in the record supporting the assertion,

 “including depositions, documents, electronically stored information, affidavits or

 declarations, stipulations, admissions, interrogatory answers, or other materials.”

 Fed. R. Civ. P. 56(c)(1). The court must accept as true the non-movant’s evidence

 and draw “all justifiable inferences” in the non-movant’s favor. See Liberty Lobby,

 477 U.S. at 255.

                     III. APPLICABLE LAW & ANALYSIS

       The City argues that even if Nationwide’s procedural due process rights

 were violated, the company is entitled to no more than nominal damages. (ECF

 No. 147 at Pg. ID 4600.) Nationwide contends that it is entitled to compensatory

 damages. (ECF No. 148 at Pg. ID 4744.)

       Under Sixth Circuit law, the compensatory damages analysis proceeds under

 two inquiries. “The first inquiry concerns causation; whether the action taken

 without due process is justified or, in other words, whether the same action would

 have been taken even if due process had been afforded. . . . The second inquiry is

 whether there was proof of actual injury, . . . caused by the denial of due process,

 to support an award of compensatory damages . . . .” Franklin v. Aycock, 795 F.2d

 1253, 1263 (6th Cir. 1986) (citing Carey v. Piphus, 435 U.S. 247, 263-64 (1978)).

 Regarding the second inquiry, the City does not dispute that Nationwide

                                           7
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5903 Filed 03/31/21 Page 8 of 14




 experienced actual injury. (See ECF No. 147 at Pg. ID 4601.) Under the first

 inquiry, the City bears the burden of showing that it would have terminated

 Nationwide’s towing permit even if it had provided Nationwide with a proper

 hearing. Franklin, 795 F.2d at 1263 (“[O]nce it is determined that a claimant’s due

 process rights were violated, ‘the burden of proof shifts to the defendants to

 demonstrate that the procedural violation did not cause the plaintiff’s injury.’”).

          The first issue this Court must resolve is what evidence the City can rely

 upon to demonstrate that it would have made the same decision had Nationwide

 been afforded the necessary hearing. When the Court asked this question at the

 March 10, 2021 motion hearing, the parties agreed on the following principle:

 Evidence that proves that Nationwide or its employees took tips from or paid car

 thieves on or prior to July 19, 2017 is admissible and relevant, even if that evidence

 was unknown to the City at the time of the of the July 19, 2017 permit revocation

 decision.1 (See 3/10/21 Hr’g Tr. at 12:20-16:1, ECF No. 176 at Pg. ID 5633; ECF


 1
     During the motion hearing, Nationwide’s counsel stated:

          I agree with the Court’s earlier statement that I too have combed the
          case law, and I didn’t find a case that dealt with . . . after termination
          evidence, and what Nationwide believes the standard should be is one
          that ensures municipalities and the government treat people fairly.
          Evidence that was in existence at the time of the action, of the
          termination, should be able to be used even if it was determined --
          even if it was found three months after or four months after. . . . So I
          don’t believe the City should be limited to evidence that it knew of on
          July 19th, but I think the City should be limited to Nationwide’s
                                               8
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5904 Filed 03/31/21 Page 9 of 14




 No. 178 at Pg. ID 5745.) While courts “are not bound to accept ‘what in effect [i]s

 a stipulation on a question of law[,]’” United States v. Wilson, 978 F.3d 990, 996-

 97 (6th Cir. 2020) (quoting U.S. Nat’l Bank of Or. v. Ind. Ins. Agents of Am., Inc.,

 508 U.S. 439, 448 (1993)), the parties’ stipulation appears to be a correct

 assessment of the law, see McKennon v. Nashville Banner Pub. Co., 513 U.S. 352,

 360-61 (1995). As such, evidence available on or prior to July 19, 2017, even if

 unknown to the City at that time, is admissible and relevant to decide whether the

 City would have made the same decision had it afforded Nationwide a hearing.




       conduct up to July 19th and prior to that, because how can conduct
       that occurred after that be used as a justification. I don’t believe that a
       party -- if somebody with a protected property interest should be
       rewarded for concealing evidence. . . . So I don’t believe it’s a
       workable standard to say that [the limit is] what the City knew at the
       time of the termination . . . . It should be what’s in existence. I
       wouldn’t object if the Court adopted a more restrictive standard, but I
       have to . . . make this argument with a straight face. . . . I
       don’t think that a Court should wear a blindfold to facts that existed
       before -- now, facts that existed before the date and that support the
       city’s theory. If it was a completely different -- if it was evidence that
       was for another theory, we’re engaging in a Whac-a-Mole, but if the
       City had evidence that Nationwide was engaged in criminal or
       fraudulent conduct before that July 19th and it didn't discover until
       after the termination, I don’t think it would be a workable
       constitutional standard to limit the City to – to only facts that it knew
       at the time of the hearing, because it can have suspicions that turn out
       to be proven by evidence that existed at the time of the decision.

 (3/10/21 Hr’g Tr. at 12:20-16:1.)
                                            9
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5905 Filed 03/31/21 Page 10 of 14




       Such evidence is relevant, however, only to the extent that it supports a

 justifiable basis for terminating Nationwide’s towing permit (i.e., one permitted by

 the towing rules) and if the permit would have been revoked “on those grounds

 alone if the [City] had known of it at the time of the discharge[.]” McKennon, 513

 U.S. at 362-63. The evidence of which the City was aware prior to terminating

 Nationwide’s towing permit is set forth in Section I. With respect to the alleged

 theft of the white Jeep Cherokee and whether Nationwide was complicit in the

 theft, Assistant Chief White described the evidence as “inconclusive” and further

 stated that, “based on the facts,” “[the City] [was] not able to prove [or] refute the

 allegation[].” (ECF No. 148-4 at Pg. ID 4811, 4818.) The inter-office memo

 forwarded by Lieutenant Parish on July 19, 2017, indicated that there was

 “insufficient evidence” to support concerns that Nationwide was involved in the

 vehicle thefts. (ECF No. 148-5 at Pg ID 4871072.)

       The City subsequently discovered that “at least one Nationwide employee,”

 Kenneth “Turbo” Christian, “was in contact with car thieves at the time

 Nationwide’s permit was terminated.” (ECF No. 170 at Pg. ID 5579 (citing

 Christian Dep., ECF No. 147-3 at Pg. ID 4674-75).) But being “in contact” with

 car thieves is quite different than taking tips from and paying them. According to

 the City, here is what the record shows (and what the Court should consider)

 regarding when Christian allegedly took tips from or paid car thieves:

                                           10
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5906 Filed 03/31/21 Page 11 of 14




            Christian stated he encountered several members of the
             “Cherokee Crew” in person in early July 2017
             [approximately three weeks before July 28, 2017], while
             he was looking for stolen vehicles. They offered to give
             Christian locations of stolen cars. . . . Christian [stated]
             that the thieves did not ask for money nor did he ever
             offer to pay them. The July 28, 2017 Jeep Cherokee
             recovery resulted from Christian’s third tip from the
             thieves.

            Christian claimed that after the July 28, 2017 incident,
             Louay ordered Christian not to accept tips. Louay
             warned that continuing to deal with car thieves would
             result in Christian losing his job and going to jail.
             Christian claimed he ceased dealing with the thieves after
             that incident. He received a few texts in early August
             2017 but he never responded and the texts stopped in
             August. . . . Christian deleted his texts daily including
             those from the thieves . . . .

            Lt. Parish ultimately confronted Christian with forensic
             information obtained under subpoena from a phone taken
             from a car thief arrested by DPD. The phone showed
             hundreds of communications with Christian’s cell phone,
             the first of which was July 27, 2017. Voluminous entries
             continued throughout August, September and October
             2017. Confronted with documentary evidence of
             Christian’s lies, the lawyers ended the interview.

            Based on forensic evidence recovered by the DPD,
             including Christian’s texts telling the thieves to come and
             get their money, the state court presiding over the City’s
             public-nuisance action against Nationwide and others
             ruled: “Clearly, Christian was paying car thieves for
             locations to recover vehicles;” and “There’s no question
             that Christian was receiving tips from known thieves.”

            In the state court nuisance litigation (late 2018 and early
             2019), Christian repeatedly invoked the 5th amendment

                                          11
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5907 Filed 03/31/21 Page 12 of 14




              both at his deposition and trial. . . . By invoking the 5th
              amendment Christian has refused to disclose the actual
              scope of his dealings with car thieves. But this Court can
              and should infer an obvious adverse inference—Christian
              was taking tips from car thieves throughout (at least) July
              2017.

             [On March 18, 2021], the Michigan Court of Appeals []
              affirmed [the state trial court’s ruling in favor of the City,
              stating, in part]: “Although the trial court found that [the
              City] failed to prove any knowing collusion between
              Louay and known car thieves, the parties do not contest
              the trial court’s finding that at least one of Nationwide’s
              drivers, Kenneth “Turbo” Christian, “clearly” paid
              individuals he knew to be car thieves for tips regarding
              where stolen vehicles could be located. In effect, this
              offered an extra financial incentive for car thieves to steal
              vehicles . . . . [There] was strong circumstantial evidence
              that [stolen] vehicles were located in one of two improper
              ways: either by paying car thieves for tips or by
              trespassing on private property in search of stolen
              vehicles. It was a reasonable inference that Nationwide’s
              drivers performed warrantless searches with knowledge
              and encouragement of law enforcement that could not
              have been performed by the police directly without
              violating the Fourth Amendment.” (Id. at Pg. ID 5726.)

 (ECF No. 176 at Pg ID 5634-37; ECF No. 177 at Pg. ID 5712.)2


 2
  The City also asks the Court to consider the state litigation, a 2018 audit of
 Nationwide’s towing fees, and a 2018 administrative hearing. (See ECF No. 147 at
 Pg ID 4602-15.) However, the City does not identify specific evidence of criminal
 or fraudulent conduct pre-dating the July 19, 2017 termination decision revealed in
 those sources, apart from its attempt to do so with the evidence outlined above.
 The state courts referred to Nationwide’s excessive towing fees as “offensive” and
 indicated that the removal of vehicles without an officer present violated the state’s
 statutory framework for the removal of vehicles, see, e.g., Nationwide, 2021 WL
 1051247, at *3, 10; but the City does not explain how this conduct constituted
 fraud or a crime. To the extent this conduct violated the City’s towing rules, the
                                           12
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5908 Filed 03/31/21 Page 13 of 14




       Even if the above are accepted as fact, they fail to establish that Christian

 took tips from or paid car thieves prior to the July 19, 2017 permit revocation

 decision. The record does not contain a single fact upon which the jury could infer

 that the car thieves provided their first or second tip—or any other tip—sometime

 before July 19, 2017, as opposed to sometime after. Nor does the record contain a

 single fact upon which the jury could infer that Christian paid the car thieves for a

 tip sometime before July 19, 2017, as opposed to sometime after.

       A jury is permitted to draw “justifiable inferences.” Liberty Lobby, 477 U.S.

 at 255 (emphasis added). Such inferences can be drawn when there is “sufficient

 probative evidence [that] would permit a finding . . . on more than mere

 speculation, conjecture, or fantasy.” Lewis v. Philip Morris Inc., 355 F.3d 515,

 533 (6th Cir. 2004). But “[a] jury cannot render a verdict on the basis of

 speculation, surmise[,] or conjecture.” Gold v. Nat’l Sav. Bank of City of Albany,

 641 F.2d 430, 435 (6th Cir. 1981).




 City fails to demonstrate that it was of such severity—to the extent related to DPD
 tows as opposed to those for the Wayne County Sheriff’s Office or others—that the
 City would have terminated the towing permit on those grounds alone. The City
 argues in its briefs, for example, that Nationwide’s excessive towing fees provided
 “an additional and independent ground for the revocation of its permit (see, e.g.,
 ECF No. 147 at Pg ID 4610); however, the City fails to cite evidence to show that
 it would have taken such action on this ground alone. In fact, despite being aware
 of at least some excessive charges by Nationwide (see, e.g., ECF No. 148-4 at Pg
 ID 4833), the City never acted on that information.

                                           13
Case 4:17-cv-12378-LVP-SDD ECF No. 179, PageID.5909 Filed 03/31/21 Page 14 of 14




         One would have to resort to pure speculation—rather than legitimate

 inference—to conclude that Nationwide or one of its employees took tips from or

 paid car thieves prior to the July 19, 2017 permit revocation decision. For that

 reason, the City has failed to establish that it would have made the same decision if

 Nationwide had been afforded a hearing.3 In short, the City is not entitled to

 summary judgment on whether Nationwide’s recovery is limited to nominal

 damages.

         Accordingly,

         IT IS ORDERED that Defendant’s Motion for Partial Summary Judgment

 Regarding Damages (ECF No. 147) is DENIED.

         IT IS SO ORDERED.
                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


     Dated: March 31, 2021




 3
  The evidence may have supported a later termination of Nationwide’s towing
 permit, but it did not support the decision of July 19, 2017.
                                           14
